DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/18/22 has been entered, in which Applicant amended claims 1 and 13. Claims 1-4 and 6-13 are pending in this application and has been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejections of claims 1-4 and 6-13 regarding abstract ideas are still applied in light of Applicant’s amendments and explanations.
Revised 35 USC § 103 rejections of claims 1-4 and 6-13 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-4 and 6-13 are directed towards a process.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “determining a ranking of items in a list of items by gathering responses from users, the ranking having a predetermined overall confidence level,” “identifying a pivot item within the list,” “requesting selections between the pivot item against other items in the list, each selection being a head-to-head comparison of each item in the list to the pivot item,” “receive… data samples from the users, each sample representing the selection of a winner in one of each of the head-to-head comparisons,” “sort the data samples to place the items into a greater-than-pivot list and a lesser-than-pivot list as next lists,” “determine when a stopping point has been reached for the pivot item, and stop the receiving of data samples from the users at the one or more second computer across the network for the head-to-head comparison, the stop resulting in a reduced number of samples needed for the predetermined confidence level,” “place the pivot item in a final position in the list based upon the reduced number of samples,” “use the greater-than-pivot list and lesser-than-pivot list separately as the next lists of items to be ranked,” “repeating the identifying, communicating, receiving, analyzing, determining, and placing until all items in the list are in final positions at the predetermined confidence level,” and “providing the list with the items in final positions to a survey creator to identify user preferences regarding items in the list.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, claim 1 recites the additional elements: “A computer-implemented method of determining a ranking of items in a list of items by gathering responses from users, the ranking having a predetermined overall confidence level, comprising… executing instructions on a processor of the first computer to,” (computer system with processor and memory); “receiving through a user interface of a first computer the list of items to be ranked by users to determine a user preference… communicate with one or more second computers across a network to render a message on a user interface of the one or more second computers,” (sending and receiving data over a computer network); “stop the receiving of data samples from the one or more second computer across the network for the head-to-head comparison” (sending and receiving data over a computer network). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0012]-[0015]). The recited computer elements and functions that are applied to the abstract idea in the claims are: “A computer-implemented method of determining a ranking of items in a list of items by gathering responses from users, the ranking having a predetermined overall confidence level, comprising… executing instructions on a processor of the first computer to,” (computer system with processor and memory); “receiving through a user interface of a first computer the list of items to be ranked by users to determine a user preference… communicate with one or more second computers across a network to render a message on a user interface of the one or more second computers,” (sending and receiving data over a computer network); “stop the receiving of data samples from the one or more second computer across the network for the head-to-head comparison” (sending and receiving data over a computer network). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Examiner notes that claim 13 recites similar abstract concepts and additional elements and is rejected under the same rationale as put forth in regard to claim 1.
Claims 2-4 and 6-12 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-4 and 6-12 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-4 and 6-12 do not recite any additional elements that are not a part of the underlying abstract concepts.
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Patent Number 10380678 to Karlsson (hereafter referred to as Karlsson) in view of U.S. Patent Application Publication Number 2014/0108426 to Goldberg et al. (Hereafter referred to as Goldberg).
As per claim 1, Karlsson teaches:
receiving through a user interface of a first computer the list of items to be ranked by users to determine a user preference (Col. 1 lines 27-43 teach one of the more popular sorting algorithms in practice is Quicksort. Quicksort is classified as a divide-and-conquer algorithm.  In other words, the Quicksort algorithm works by recursively breaking down a problem into two or more sub-problems, continuing further to break down the problems until they are much simpler to solve individually.  The solutions to the sub-problems are then combined to achieve the solution for the original problem.  The Quicksort algorithm, in particular, divides a set of data into subsets of data by performing a partition operation around a pivot.  In this operation, all elements smaller (or lesser in value) than the pivot are placed in a first subset and all elements larger (or greater in value) than the pivot are placed in a second subset.  Elements equal in value to the pivot may be placed in either the first or the second subset, according to the particular implementation of the algorithm.  The first and second subsets are then similarly sorted in a recursive manner).
executing instructions on a processor of the first computer to: identify a pivot item within the list (Col. 1 lines 27-43 teach the Quicksort algorithm, in particular, divides a set of data into subsets of data by performing a partition operation around a pivot. Col. 2 lines 6-17 teach the system includes a memory and a processor coupled to the memory.  The processor is configured to receive a plurality of elements over a network.  An element set may be formed from the received plurality of elements.  The processor may recursively partition the element set into a plurality of element subsets.  A set of eligible elements may be identified from the element set.  Once the set of eligible elements has been identified, the processor may terminate the recursive partitioning of elements).
communicate with one or more second computers across a network to render a message on a user interface of the one or more second computers, the message requesting selections from the user between the pivot item against other items in the list (Col. 11 lines 41-56 teach the exemplary flow depicted in FIG. 4 begins by applying standard Quicksort partitioning to the initial bid set 400.  Thus, bid set 400 is divided into two subsets by first selecting a pivot and then swapping the values in the original set around the pivot until there is no overlap in the range of values between the two subsets.  In FIG. 4, the selected pivot is 3. It will be understood, however, that another pivot may be chosen based, for example, on adaptive partitioning, in accordance with embodiments described in further detail above. Col. 13 lines 22-32 teach upon determining a winning bid, ad/content server 540 may forward the advertisement corresponding to the winning bid over network 510 to web sites 530 for display to users. Col. 14 lines 44-61 teach a business that submitted bid B may be awarded an impression and that business' advertisement may be displayed in a placeholder for advertisements on a given web page. (See also Col. 4 lines 30-43)).
each selection being a head-to-head comparison of each item in the list to the pivot item (Col. 11 lines 41-56 teach the exemplary flow depicted in FIG. 4 begins by applying standard Quicksort partitioning to the initial bid set 400.  Thus, bid set 400 is divided into two subsets by first selecting a pivot and then swapping the values in the original set around the pivot until there is no overlap in the range of values between the two subsets.  In FIG. 4, the selected pivot is 3. It will be understood, however, that another pivot may be chosen based, for example, on adaptive partitioning, in accordance with embodiments described in further detail above).
receive, from the one or more second computers across the network, data samples from the users, each sample representing the selection of a winner in one of each of the head-to-head comparisons (Col. 11 lines 41-56 teach the exemplary flow depicted in FIG. 4 begins by applying standard Quicksort partitioning to the initial bid set 400.  Thus, bid set 400 is divided into two subsets by first selecting a pivot and then swapping the values in the original set around the pivot until there is no overlap in the range of values between the two subsets.  In FIG. 4, the selected pivot is 3. It will be understood, however, that another pivot may be chosen based, for example, on adaptive partitioning, in accordance with embodiments described in further detail above. Col. 13 lines 22-32 teach upon determining a winning bid, ad/content server 540 may forward the advertisement corresponding to the winning bid over network 510 to web sites 530 for display to users. Col. 14 lines 44-61 teach a business that submitted bid B may be awarded an impression and that business' advertisement may be displayed in a placeholder for advertisements on a given web page. (See also Col. 4 lines 30-43)).
sort the data samples to place the items into a greater-than-pivot list and a lesser-than-pivot list as next lists; (Col. 1 lines 27-43 teach in this operation, all elements smaller (or lesser in value) than the pivot are placed in a first subset and all elements larger (or greater in value) than the pivot are placed in a second subset.  Elements equal in value to the pivot may be placed in either the first or the second subset, according to the particular implementation of the algorithm.  The first and second subsets are then similarly sorted in a recursive manner).
determine when a stopping point has been reached for the pivot item (Col. 8 lines 4-67 teach in this example, the first pivot point is selected as the second highest bid price from nine bids randomly selected (with replacement) from the original bid set. The expected rank of the pivot point may also be determined for this exemplary bid set.  In particular, given a sample size of s=9, with n=50,000 and j=2, the expected rank of the pivot point is: Equation 6 which is twice the value of m.sub.prior above. (See also Goldberg Paragraph Numbers [0087] and [0088])).
stop the receiving of data samples from the users at the one or more second computer across the network for the head-to-head comparison (Col. 2 lines 6-17 teach receiving a plurality of elements over a network. An element set may be formed from the received plurality of elements. The processor may recursively partition the element set into a plurality of element subsets. A set of eligible elements may be identified from the element set. Once the set of eligible elements has been identified, the processor may terminate the recursive partitioning of elements. Col. 13 lines 22-32 teach the ad/content server 540 may receive information from businesses 520 (e.g., advertisements and bids) and web sites 530 (e.g., ad impression availability) and store the information in an ad/content database 550.  Once ad/content server 540 has received all bids for an impression, ad/content server 540 may analyze and sort the bids to determine a winning bid).
resulting in a reduced number of samples needed for the predetermined confidence level (Col. 8 lines 4-67 teach in this example, the first pivot point is selected as the second highest bid price from nine bids randomly selected (with replacement) from the original bid set. The expected rank of the pivot point may also be determined for this exemplary bid set.  In particular, given a sample size of s=9, with n=50,000 and j=2, the expected rank of the pivot point is: Equation 6 which is twice the value of m.sub.prior above. Unless the initial partitioning in sub arrays of sizes 10,000 and 40,000 was so incorrect that the larger of these sub-arrays must be considered, most consecutive partitioning according to the adaptive partitioning algorithm will be based on the median of three randomly selected bids.  This may potentially avoid a large amount of unnecessary swapping of bids. (See also Goldberg Paragraph Numbers [0087] and [0088])).
place the pivot item in a final position in the list based upon the reduced number of samples (Col. 1 lines 44-51 teach one application in which the Quicksort algorithm is often used is the market clearing aspect of a bidding system (e.g., an auction).  Market clearing refers to the element of a bidding process by which bids are analyzed to determine a winning bid.  Depending on the number of bids to be analyzed, the bidding process may require a large amount of resources to sort through and determine a winning bid.  Thus, scalability is an important feature of an auction marketplace. (See Col. 8 lines 4-67) (See also Goldberg Paragraph Numbers [0087] and [0088])).
use the greater-than-pivot list and lesser-than-pivot list separately as the next lists of items to be ranked (Col. 1 lines 27-43 teach in this operation, all elements smaller (or lesser in value) than the pivot are placed in a first subset and all elements larger (or greater in value) than the pivot are placed in a second subset.  Elements equal in value to the pivot may be placed in either the first or the second subset, according to the particular implementation of the algorithm.  The first and second subsets are then similarly sorted in a recursive manner).
repeating the identifying, collecting and placing until all items in the list are in final position (Col. 1 lines 44-51 teach one application in which the Quicksort algorithm is often used is the market clearing aspect of a bidding system (e.g., an auction).  Market clearing refers to the element of a bidding process by which bids are analyzed to determine a winning bid.  Depending on the number of bids to be analyzed, the bidding process may require a large amount of resources to sort through and determine a winning bid.  Thus, scalability is an important feature of an auction marketplace.  Col. 11 line 57 - Col. 12 line 9 teaches as the recursive Quicksort partitioning continues, subset 410a is partitioned around a pivot of 6 into subsets 420a and 420b.  Then, subset 420a is partitioned around a pivot of 7 into subsets 430a and 430b.  Next, the first of these subsets, 430a, is further partitioned around a pivot of 9, which results in the set of arrays shown at 440.  At this point, the next subset to consider for partitioning is 440a, which has only one element (10.sub.0.3,1). Thus, the recursive Quicksort partitioning has reached the first leaf in the sorting tree, so the intelligent termination analysis may begin with this element).
providing the list with the items in final positions to a survey creator to identify user preferences regarding items in the list (Col. 13 lines 22-32 teach upon determining a winning bid, ad/content server 540 may forward the advertisement corresponding to the winning bid over network 510 to web sites 530 for display to users. Col. 14 lines 44-61 teach a business that submitted bid B may be awarded an impression and that business' advertisement may be displayed in a placeholder for advertisements on a given web page. (See also Col. 4 lines 30-43)).
Karlsson teaches ranking items through identification of pivot items and head-to-head comparisons, but does not explicitly teach the use of confidence levels that correspond to determined ranking which is taught by the following citations from Goldberg:
a computer-implemented method of determining a ranking of items in a list of items by gathering responses from users, the ranking having a predetermined overall confidence level, comprising (Paragraph Number [0087] teaches a method 80 generates an item reputation value 88 from item rating values 62 by incorporating a confidence interval metric (EM algorithm 84 and confidence interval ranking step 86) used in combination with the spatial and reviewer reputation model (transform 82).  In this embodiment, items are ranked by the lower bound of the 95% confidence interval of the mean ratings for that item, where the ratings are ratings that have been transformed by the transformation functions described in the spatial and reviewer reputation models above. Paragraph Number [0088] teaches or more of the methods 10, 30, 60, 70 and 80 may be configured to actively solicit ratings on low confidence items using probabilistic sampling.  Each item is given a weight based on a function of the number of ratings the item has received, a measure of confidence of the ratings the item has received, and the time that has elapsed since the item was created.  A measure of confidence is the standard error of the mean of all the ratings for a particular item.  Items with higher weight have a higher chance of being chosen in the sampling process.  This process ensures that ratings are well-distributed amongst the items in the system and also acts as a security measure against malicious end-users that may want to rate up one specific item in the system).
Both Karlsson and Goldberg are directed to determining placement of items on lists. Karlsson discloses ranking items through identification of pivot items and head-to-head comparisons. Goldberg improves upon Karlsson by teaching the use of confidence levels that correspond to determined ranking. One of ordinary skill in the art would be motivated to further include the use of confidence levels that correspond to determined ranking, to efficiently order and reorder lists based upon how confident the system is that the data is valid and related. This generates more accurate lists of items.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of ranking items through identification of pivot items and head-to-head comparisons in Karlsson to further utilize a the use of confidence levels that correspond to determined ranking as disclosed in Goldberg, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
As per claim 2, the combination of Karlsson and Goldberg teaches each of the claim limitations of claim 1.
In addition, Karlsson teaches:
further comprising executing instructions to randomly order the list of items to be ranked prior to identifying the pivot item (Col. 7 lines 16-30 teach the value of m (i.e., the size of an appropriate candidate element set) may not be known in advance.  To account for this, a sensible pivot point may be determined as a rank statistic of a carefully selected random sample of the element set).
As per claim 3, the combination of Karlsson and Goldberg teaches each of the claim limitations of claim 1.
In addition, Karlsson teaches:
wherein executing instructions to identify a pivot item within the list comprises identifying a pivot item using prior knowledge of items on the list. (Col. 7 lines 16-30 teach the value of m (i.e., the size of an appropriate candidate element set) may not be known in advance.  To account for this, a sensible pivot point may be determined as a rank statistic of a carefully selected random sample of the element set).
As per claim 4, the combination of Karlsson and Goldberg teaches each of the claim limitations of claim 1.
In addition, Karlsson teaches:
wherein executing instructions to identify the pivot item within the list comprises identifying a pivot item using random selection. (Col. 7 lines 16-30 teach the value of m (i.e., the size of an appropriate candidate element set) may not be known in advance.  To account for this, a sensible pivot point may be determined as a rank statistic of a carefully selected random sample of the element set).
As per claim 6, the combination of Karlsson and Goldberg teaches each of the claim limitations of claim 1.
In addition, Karlsson teaches:
wherein the stopping point comprises determination of a winner of the comparison (Col. 1 lines 44-51 teach one application in which the Quicksort algorithm is often used is the market clearing aspect of a bidding system (e.g., an auction).  Market clearing refers to the element of a bidding process by which bids are analyzed to determine a winning bid.  Depending on the number of bids to be analyzed, the bidding process may require a large amount of resources to sort through and determine a winning bid.  Thus, scalability is an important feature of an auction marketplace).
As per claim 7, the combination of Karlsson and Goldberg teaches each of the claim limitations of claim 1.
In addition, Karlsson teaches:
wherein the stopping point comprises reaching a desired sample size (Col. 8 lines 4-67 teach as an example of applying the above-discussed methods for adaptive partitioning of elements to the market clearing aspect of an auction, one may consider a bid set containing n=50,000 bids.  Assuming there is some reason to believe only approximately m.sub.prior=5,000 highest bids need to be considered in order to identify the final bid set and the highest ineligible bid and given .eta.=2 and s.sub.max=20, the partitioning strategy then yields:  Equation 4 and Equation 5. Accordingly, in this example, the first pivot point is selected as the second highest bid price from nine bids randomly selected (with replacement) from the original bid set. The expected rank of the pivot point may also be determined for this exemplary bid set.  In particular, given a sample size of s=9, with n=50,000 and j=2, the expected rank of the pivot point is: Equation 6 which is twice the value of m.sub.prior above. Unless the initial partitioning in sub arrays of sizes 10,000 and 40,000 was so incorrect that the larger of these sub-arrays must be considered, most consecutive partitioning according to the adaptive partitioning algorithm will be based on the median of three randomly selected bids.  This may potentially avoid a large amount of unnecessary swapping of bids.  The associated cost of the reduction of swaps shown in this exemplary partitioning is the determination of s in each step, the random selection of 9 values in the first partitioning, and the determination of the second highest of these 9 random values).
As per claim 8, the combination of Karlsson and Goldberg teaches each of the claim limitations of claims 1 and 7.
Karlsson teaches ranking items through identification of pivot items and head-to-head comparisons, but does not explicitly teach the use of confidence levels that correspond to determined ranking which is taught by the following citations from Goldberg:
wherein the desired sample size is based upon the predetermined confidence level (Paragraph Number [0087] teaches a method 80 generates an item reputation value 88 from item rating values 62 by incorporating a confidence interval metric (EM algorithm 84 and confidence interval ranking step 86) used in combination with the spatial and reviewer reputation model (transform 82).  In this embodiment, items are ranked by the lower bound of the 95% confidence interval of the mean ratings for that item, where the ratings are ratings that have been transformed by the transformation functions described in the spatial and reviewer reputation models above. Paragraph Number [0088] teaches or more of the methods 10, 30, 60, 70 and 80 may be configured to actively solicit ratings on low confidence items using probabilistic sampling.  Each item is given a weight based on a function of the number of ratings the item has received, a measure of confidence of the ratings the item has received, and the time that has elapsed since the item was created.  A measure of confidence is the standard error of the mean of all the ratings for a particular item.  Items with higher weight have a higher chance of being chosen in the sampling process.  This process ensures that ratings are well-distributed amongst the items in the system and also acts as a security measure against malicious end-users that may want to rate up one specific item in the system).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 9, the combination of Karlsson and Goldberg teaches each of the claim limitations of claim 1.
In addition, Karlsson teaches:
wherein executing instruction to receiving the list of items to be ranked comprises receiving multiple lists and executing instructions to receive data samples comprises receiving data samples from multiple comparisons from each user. (Col. 1 lines 27-43 teach in this operation, all elements smaller (or lesser in value) than the pivot are placed in a first subset and all elements larger (or greater in value) than the pivot are placed in a second subset.  Elements equal in value to the pivot may be placed in either the first or the second subset, according to the particular implementation of the algorithm.  The first and second subsets are then similarly sorted in a recursive manner. Col. 11 lines 41-56 teach the exemplary flow depicted in FIG. 4 begins by applying standard Quicksort partitioning to the initial bid set 400.  Thus, bid set 400 is divided into two subsets by first selecting a pivot and then swapping the values in the original set around the pivot until there is no overlap in the range of values between the two subsets.  In FIG. 4, the selected pivot is 3. It will be understood, however, that another pivot may be chosen based, for example, on adaptive partitioning, in accordance with embodiments described in further detail above).
As per claim 10, the combination of Karlsson and Goldberg teaches each of the claim limitations of claim 1.
In addition, Karlsson teaches:
wherein the next lists are pre-ordered prior to identifying a new pivot in each list based upon information gathered during a previous iteration of the process (Col. 9 line 51 - Col. 10 line 22 teaches the FrugalQuicksort algorithm is applied to the market clearing aspect of an auction, sorting of bids may proceed in descending order of bid price.  Thus, intelligent termination may be performed by tracking the cumulative allocation of previously sorted eligible bids and detecting when the lowest eligible and highest ineligible bids have been identified.  The cumulative bid allocation as of bid k reflects the sum of the bid allocations of the first through the k.sup.th ranked eligible bid.  The lowest eligible bid value may be referred to as x.sup.LE and the highest ineligible bid value may be referred to as x.sup.HI).
As per claim 11, the combination of Karlsson and Goldberg teaches each of the claim limitations of claim 1. 
In addition, Karlsson teaches:
wherein the method returns statistically significant data in a fewer number of responses than a traditional ranking method. (Col. 5 line 58 - Col. 6 line 4 teaches although Quicksort may be useful in numerous applications, the conventional Quicksort algorithm may introduce certain inefficiencies in certain applications, such as the market clearing process described above.  In particular, according to the conventional Quicksort algorithm, sorting may continue until all elements in the original set have been sorted.  However, the sorting of each and every element in a data set may be unnecessary.  For example, in the market clearing process associated with selecting an ad for an impression, only a small subset of higher priced bids need be considered as candidates for the impression.  Thus, eliminating the sorting of at least some bids (e.g., lower priced bids) may provide for the determination of the winning bid more rapidly and using fewer resources (e.g., memory)).
As per claim 12, the combination of Karlsson and Goldberg teaches each of the claim limitations of claim 1
Karlsson teaches ranking items through identification of pivot items and head-to-head comparisons, but does not explicitly teach the use of confidence levels that correspond to determined ranking which is taught by the following citations from Goldberg:
further comprising adjusting the predetermined confidence level when the desired sample size has been reached but a probability of selecting between the items in the head-to-head comparison has a confidence level below a predetermined overall confidence level. (Col. 5 line 58 - Col. 6 line 4 teaches although Quicksort may be useful in numerous applications, the conventional Quicksort algorithm may introduce certain inefficiencies in certain applications, such as the market clearing process described above.  In particular, according to the conventional Quicksort algorithm, sorting may continue until all elements in the original set have been sorted.  However, the sorting of each and every element in a data set may be unnecessary.  For example, in the market clearing process associated with selecting an ad for an impression, only a small subset of higher priced bids need be considered as candidates for the impression.  Thus, eliminating the sorting of at least some bids (e.g., lower priced bids) may provide for the determination of the winning bid more rapidly and using fewer resources (e.g., memory)).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1
As per claim 13, Karlsson teaches:
the message containing at least two head-to-head comparisons simultaneously (Col. 13 lines 50-67 and FIG. 6 teach an exemplary flow chart illustrating exemplary steps of a method for sorting elements, in accordance with an embodiment of the present disclosure.  As shown in FIG. 6, a plurality of elements may be received for sorting at step 600.  For example, a plurality of bids may be received over a network, such as network 510, from a plurality of interested bidders.  In one embodiment, the received bids may be requests by businesses to display an advertisement to a user through a web page, such as a page on web sites 530.  In other words, the bids may be for ad impressions. The plurality of interested bidders may include, for example, businesses 520 who wish to advertise their products or services to Internet users.  Each bid may include a bid price, a bid allocation, and a bid target, as discussed in more detail above.  Once bids have been received from all interested bidders, the bids may be compiled at the ad/content server 540 and/or ad/content database 550 to form an initial element set at step 610).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forward in regard to claim 1.

Response to Argument
Applicants arguments filed 5/18/2022 have been fully considered but they are not fully persuasive.
Applicant argues that the claims are not directed to an abstract idea similar to an abstract idea recognized by the courts and should be eligible under steps 2A and 2B of the Alice analysis. (See Applicant’s Remarks, 5/18/2022, pgs. 6-7). Examiner respectfully disagrees. The claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The steps are then encapsulated into a particular technological environment by executing these steps upon a computer processor and utilizing features such as a computer interface or sending and receiving data over a network. However, sending and receiving of information over a network and execution of algorithms on a computer are utilized only to facilitate the abstract concepts (i.e. selecting data on an interface, publishing information, etc.). As such, Examiner asserts that the implementation of the abstract concepts recited by the claims utilize computer technology in a way that is considered to be generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). 
Applicant argues that the Karlsson reference does not teach "determine when a stopping point has been reached for the pivot item; stop the receiving of data samples from the one or more second computer across the network for the head-to-head comparison." (See Applicant's Remarks, 5/18/2022, pgs. 7-9). Examiner respectfully disagrees. The following citations from Karlsson are applicable:
col. 2 lines 6-17 teach receiving a plurality of elements over a network. An element set may be formed from the received plurality of elements. The processor may recursively partition the element set into a plurality of element subsets. A set of eligible elements may be identified from the element set. Once the set of eligible elements has been identified, the processor may terminate the recursive partitioning of elements. Col. 13 lines 22-32 teach the ad/content server 540 may receive information from businesses 520 (e.g., advertisements and bids) and web sites 530 (e.g., ad impression availability) and store the information in an ad/content database 550. Once ad/content server 540 has received all bids for an impression, ad/content server 540 may analyze and sort the bids to determine a winning bid. Col. 8 lines 4 -67 teach in this example, the first pivot point is selected as the second highest bid price from nine bids randomly selected (with replacement) from the original bid set. The expected rank of the pivot point may also be determined for this exemplary bid set. In particular, given a sample size of s=9, with n=50,000 and j=2, the expected rank of the pivot point is: Equation 6 which is twice the value of m.sub.prior above. Unless the initial partitioning in sub arrays of sizes 10,000 and 40,000 was so incorrect that the larger of these sub-arrays must be considered, most consecutive partitioning according to the adaptive partitioning algorithm will be based on the median of three randomly selected bids. This may potentially avoid a large amount of unnecessary swapping of bids. (See also Goldberg Paragraph Numbers [0087] and [0088]).

Examiner contends that these passages read on the above noted claim limitations contrary to Applicant's assertions. These sections do not merely teach that the bidding ends at some vague point without definition, but instead set a defined pivot point of minimal sufficient size to accomplish the task. This defined pivot point provides for a specific stop point and then utilizes the data in a head-to-head comparison to determine the winning bid. This stopping of receipt of bids stops the acceptance and transmission of samples from other computer devices (i.e. those submitting bids) across a computer network in the same manner as the claimed invention. Accordingly, Examiner asserts that the Karlsson reference in combination with the Goldberg reference teaches each of the limitations of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624